PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_ORD_01_EX_00_FR.txt. ORDONNANCE
1928. ,

Le 13 septembre. RENDUE A LA DATE DU 13 SEPTEMBRE 1928.
Dossier E. c. XIII. _

QUATORZIEME SESSION (ORDINAIRE)

Présents :

MM. ANZILOTTI, Président,
HUBER, ancien Président,
Lord FINLAY,
MM. Lover,
NYHOLM,
DE BUSTAMANTE, Jusges,
ALTAMIRA,
ODA,
PEssôa,
M. BEICHMANN, Juge suppléant,
MM. RaBEL,

uges natronaux,
ERRLICH, Jug

AFFAIRE RELATIVE A L’USINE DE CHORZOW
{INDEMNITÉ)

entre le Gouvernement d'Allemagne, représenté par M. le
D' Erich Kaufmann, professeur à Berlin,

Demandeur,

et le Gouvernement de la République polonaise, représenté
par M. le D' Thadée Sobolewski, agent du Gouvernement
polonais auprès du Tribunal arbitral mixte polono-allemand,

Défendeur,
La Cour,

Vu la Requête ‘introductive d’instance déposée, au nom du
Gouvernement allemand, au Greffe de la Cour, le 8 février

1927;
100  CHORZOW. — ORDONNANCE DU 13 SEPTEMBRE 1928

Vu l’Arrêt n° 13, rendu par la Cour sur cette Requête à la
date de ce jour d’hui; :
Vu les articles 48 et 50 du Statut de la Cour ;

Décide :

x x

I. — Il sera procédé à une expertise destinée à permettre
à la Cour de fixer en pleine connaissance de cause, confor-
mément aux principes établis dans son Arrêt n° 13, le mon-

tant de l’indemnité à verser par le Gouvernement polonais au

Gouvernement allemand en vertu dudit Arrêt n° 13.

2. — L’expertise portera sur les points suivants :

I A. — Quelle était la valeur, exprimée en KReichsmarks.
actuels, au 3 juillet 1922, de l’entreprise pour la.
fabrication de produits azotés dont l'usine était sise
à Chorzôw en Haute-Silésie polonaise, telle que cette
entreprise (y compris les terrains, bâtiments, outillage,
stocks, procédés dont elle disposait, contrats de four-
niture et de livraison, clientèle et chances d'avenir),
se trouvait à la date indiquée entre les mains des.
Bayerische et Oberschlesische Stickstoffwerke ?

B. — Quels auraient été les résultats financiers, exprimés
en Reichsmarks actuels (profits ou pertes) que l’entre-
prise ainsi constituée aurait vraisemblablement donnés.
depuis le 3 juillet 1922 jusqu'à la date du présent.
‘arrêt, entre les mains desdites Sociétés ?

II. — Quelle serait la valeur, exprimée en Reichsmarks.
actuels, à la date du présent arrêt, de ladite entre-
prise de Chorzéw, si cette entreprise (y compris les.

terrains, bâtiments, outillage, stocks, procédés dis-
ponibles, contrats de fourniture et de livraison,
clientèle. et chances d’avenir), étant restée entre les.
mains des Bayerische et Oberschlesische Stickstoff-
werke, soit était demeurée essentiellement en l’état
de 1922, soit avait reçu, toutes proportions gardées,
un développement analogue a celui d’autres entre-
prises du méme genre, dirigées par la Bayerische,
par exemple l’entreprise dont l'usine est sise à
Piesteritz ?

3. — L’expertise sera confiée à un comité composé de la
manière suivante: le Président de la Cour désignera, par
IOI  CHORZOW. — ORDONNANCE DU 13 SEPTEMBRE 1928

ordonnance, trois experts. Chacune des Parties aura le droit de
désigner, dans les quinze jours à compter de ladite ordonnance,
un assesseur qui prendra part aux travaux du comité avec
voix consultative. Les experts désignés par le Président de la

Cour éliront parmi eux le président du comité.

4. — En acceptant la mission qui leur est confiée aux ter-
mes du paragraphe 2 ci-dessus, les experts et assesseurs pren-
dront, soit oralement devant le Président, soit par lettre adres-
sée au Président, l'engagement solennel suivant :

« Je déclare solennellement que j’accomplirai en tout honneur
et dévouement, en pleine et parfaite impartialité et en toute
conscience la mission d'expert (d’assesseur) qui m'a été confiée
en vertu de l’Ordonnance de la Cour permanente de Justice
internationale du 13 septembre 1928, et que je m/’abstiendrai
de divulguer ou d’utiliser à mon profit les secrets d’ordre
économique ou technique dont je pourrai obtenir connaissance
dans l’accomplissement de cette mission. »

5. — Le Greffier pourvoira au secrétariat du comité d’experts
et a la liaison entre celui-ci et la Cour. A cette fin, il
détachera,. notamment, auprés du comité d’experts un des
fonctionnaires supérieurs du Greffe de la Cour. Ce fonction-
naire servira d’intermédiaire pour toutes comimunications entre
la Cour et ses services, d’un côté, et le comité d’experts, de
l’autre.

6. — Le Greffier communiquera au comité d’experts les élé-
ments de la procédure qui a abouti à l’Arrêt n° 13 de la Cour
ainsi que les éléments de la procédure qui a abouti à son
Arrêt n° 6. Il est autorisé à tenir à la disposition du comité
d’experts, sur la demande de celui-ci, également les éléments
des procédures qui ont abouti aux Arrêts n® 7, 8 et ir de la
Cour.

7. — Le comité d'experts aura la faculté de demander la
production de tous documents et de toutes explications qu’il
estimera utiles pour l’accomplissement de sa mission; à cet
égard, il statuera à la majorité des voix. Ces demandes seront
adressées au Greffier de la Cour qui y donnera suite dans les
limites de l’article 24 du Règlement, ou, le cas échéant, les
T02 CHORZOW. — ORDONNANCE DU 13 SEPTEMBRE 1928

soumettra au Président de la Cour aux fins de l’article 49 du
Statut.

8. — Le comité d’experts aura, de méme, la faculté de
demander toutes autres facilités qu'il estimera utiles pour
l’accomplissement de sa mission, notamment l'autorisation de
visiter les lieux; dans ce cas, la procédure établie au para-
graphe 7 sera appliquée.

9. — Le comité d'experts sera convoqué une première fois
par le Président de la Cour. Il déposera son rapport, en deux
exemplaires originaux, au Greffe de la Cour, dans un délai, à
compter de cette convocation, à fixer par le Président après
avoir entendu les experts. Le rapport, auquel seront jointes
toutes les pièces dont il y sera fait état, contiendra l'opinion
motivée, au sujet de chaque question posée, de chacun des
experts. Il sera communiqué, avec les pièces y jointes, par les
soins du Greffe aux membres de la Cour ainsi qu'aux agents
des Parties. La Cour, ou, si elle ne siége pas, son Président,
fixera une audience de la Cour à laquelle seront convoqués les
experts et qui sera destinée à permettre aux agents des Par-
ties de discuter le rapport, et à la Cour et auxdits agents de
demander des explications aux experts.

10. — Les honoraires des experts désignés par le Président
de la Cour, honoraires dont le montant sera fixé par le Pré-
sident, après avoir entendu les experts, seront versés à ceux-ci
par le Greffier à l'issue de la procédure d'expertise. Les hono-
raires comprendront les frais de séjour et de représentation
des experts, mais non leurs dépenses de voyage, etc. Ces
dépenses seront remboursées aux intéressés par le Greffier sur
bordereau présenté à l’issue de ladite procédure, sauf déduction

de toutes avances éventuelles faites au titre de ces dépenses.

Chaque Partie paiera les frais et honoraires de l’assesseur
nommé par elle. Tous autres honoraires, frais et dépenses, y
compris les dépenses de secrétariat et de chancellerie, ainsi que
les dépenses pour le personnel technique dont le comité pourra
s’entourer avec l’assentiment du Président de la Cour, seront
avancés par la Cour et remboursés par les Parties dans la
103 CHORZOW. — ORDONNANCE DU 13 SEPTEMBRE 1928

x

proportion que la Cour fixera, conformément à l’article 64 du
Statut.

Les Parties sont invitées à payer au Greffier de la Cour,
dans les quinze jours à compter de la date de la présente

Ordonnance, chacune la somme de 25.000 florins 4 valoir sur
les frais de l’expertise.

II. — La Cour réserve à elle-même ou, si elle ne siège
pas, au Président, le pouvoir d'interpréter et, le cas échéant,
de compléter les dispositions qui précèdent.

12. — En cas d’une demande de prorogation des délais pré-
vus dans les dispositions qui précèdent, l’article 33 du Règle:
ment de la Cour s’appliquera. |

°

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, 4 La Haye, le treize septembre mil neuf
cent vingt-huit, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis aux
agents du Gouvernement d’Allemagne et du Gouvernement de
la République polonaise respectivement.

Le Président :
(Signé) D. ANZILOTTI.

Le Greffier-adjoint :
(Signé) PAUL RUEGGER.
